Citation Nr: 0020442	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-22 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability, 
secondary to the service-connected arthritis of the left 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from July 1943 to 
October 1945.  

This appeal arises from a June 1996 rating action of the St. 
Petersburg, Florida, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to service connection 
for a right hip disability, secondary to the 
service-connected arthritis of the left knee.  


REMAND

The issue of entitlement to service connection for a right 
hip disability, secondary to the service-connected arthritis 
of the left knee, was previously before the Board in December 
1998.  At that time, the Board remanded the claim for further 
evidentiary development.  

As the Board discussed in the December 1998 remand, the 
veteran asserts that in 1995 his left knee gave out and that, 
as a result, he fell and struck his right hip.  Additionally, 
the veteran contends that, over the next several months, his 
right hip pain progressed to that point that a total right 
hip replacement was required.  He maintains that his 
service-connected left knee disability caused him to fall and 
subsequently to require the total right hip replacement.  

Service connection has been granted for arthritis of the 
veteran's left knee, and this disability is currently 
evaluated as 30 percent disabling.  According to the evidence 
of record at the time of the Board's December 1998 remand, 
the veteran sought treatment at a private medical facility in 
December 1995 for right hip complaints.  Specifically, he 
reported that he had pain in his right hip and groin for 
three months and that this pain was of a gradual onset.  At 
that time, he also indicated that, three months prior to the 
private treatment session, his left knee had given way, and 
he had fallen on his right hip, which resulted in mild pain.  
Additionally, the veteran stated that he had fallen two more 
times since this initial fall and that the pain had been 
progressively worse.  X-rays showed moderately severe 
osteoarthritis of the veteran's right hip.  In January 1996, 
the veteran was hospitalized, at which time he underwent a 
total right hip arthroplasty.  

Thereafter, in March 1997, the veteran was accorded a VA 
joints examination.  Following this evaluation, the examiner 
expressed his opinion that the veteran's left knee disability 
and the fall caused by the instability of this joint in 1995 
had nothing to do with the degenerative joint disease of his 
right hip.  However, the examiner did not render an opinion 
as to whether the veteran's service-connected left knee 
disability, and any associated fall, aggravated the veteran's 
right hip disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310 (1999); Allen 
v. Brown, 7 Vet.App. 439 (1995).  The Board concluded in 
December 1998, therefore, that a remand of the veteran's 
secondary service connection claim was necessary to accord 
the veteran an opportunity to undergo a pertinent VA 
examination in which the examiner would render an opinion as 
to whether it was at least as likely as not that any 
diagnosed disability of his right hip, to include arthritis, 
was causally related to, or aggravated by, the 
service-connected left knee disability and any falls 
resulting from that disorder.  If aggravation were found, the 
examiner was requested to specify, to the extent possible, 
the degree of aggravation.  

Following a March 1999 VA examination the examiner expressed 
an opinion that, he found no comment by any orthopedic 
specialist to the effect that the veteran's right hip 
condition, e.g., the degenerative joint disease, was related 
in any way to the old traumatic arthritis of his left knee.  
The Board finds that more specificity is required with regard 
to the examiner's own opinion.  The examiner also expressed 
an opinion that he did not feel that there was any major 
correlation between the left knee injury and the development 
of the degenerative joint disease in the "left" hip.  It is 
unclear whether the examiner is including, in his opinions, 
the 1995 fall referenced by the veteran throughout the 
current appeal regarding the development of any right hip 
disorder, or whether the left knee disability or any 
associated fall resulted in chronic aggravation of the right 
hip disorder.  The Board concludes, therefore, that 
clarification of the examiner's opinion is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

This case is, therefore, REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his left knee and 
right hip disabilities.  

2.  Thereafter, the veteran's claims 
folder should be returned to the VA 
examiner who conducted the March 1999 VA 
joints examination for an addendum.  The 
examiner is requested to review the 
veteran's claims folder and to render an 
opinion as to whether it is as likely as 
not that the service connected left knee 
disability and/or any associated falls 
caused or resulted in chronic aggravation 
any right hip disability?

If aggravation is found, the examiner is 
requested to specify, to the extent 
possible, the degree of aggravation.  If 
additional examination and testing are 
required, they should be conducted.  The 
claims folder and a copy of this Remand 
must be furnished to the examiner prior 
to the review.  The rationale for any 
opinion expressed should be included in 
the addendum.  

3.  If the examiner who conducted the 
March 1999 examination is not available, 
the claims folder should be forwarded to 
another VA orthopedist for review in 
order to obtain the requested opinions.  
If additional examination and testing are 
required, they should be conducted.  A 
complete rationale for all opinions 
expressed should be included in the 
examination report.  

4.  The RO is requested to ensure that 
all requested development has been 
completed.  The RO should then re-
adjudicate the issue of entitlement to 
service connection for a right hip 
disability, secondary to the 
service-connected arthritis of the left 
knee. 

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




